Citation Nr: 0941622	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The Veteran served in the Army National Guard between 1970 to 
2004.  He was mobilized with his unit from January 25, 1991 
to March 26, 1991 and from October 12, 2003 to November 8, 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.  

The record reflects that the Veteran was scheduled for a 
Board hearing in March 2007; however, he failed to appear for 
that hearing and provided no explanation for his absence.  
His hearing request, therefore, is deemed withdrawn.  See 
38 U.S.C.A. §§ 20.702(d); 20.704(d).

This appeal has been before the Board twice previously, most 
recently in March 2009, when it was remanded for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.


FINDINGS OF FACT

1.  Private treatment records dated in 2004, document the 
Veteran's report of a diagnosis of gout in 1986.  

2.  Service treatment records from 1991 do not reflect any 
complaints or treatment for gout.  

3.  The Veteran's currently-shown gout existed prior to his 
period of active military service from October to November 
2003.

4.  The Veteran's currently-shown hypertension existed prior 
to his periods of active military service from February to 
March 1991 and October to November 2003.  

5.  An August 2009 VA examiner opined that the Veteran's gout 
and hypertension did not worsen during his periods of active 
military service.


CONCLUSIONS OF LAW

1.  Gout was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2009).

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The foregoing notice requirements were satisfied by an August 
2005 letter.  Following that letter, the March 2006 
supplemental statement of the case and June 2006, October 
2008, and October 2009 supplemental statements of the case 
were issued, each of which provided the Veteran was with an 
additional 60 days to submit more evidence.  Additionally, 
the Veteran was informed of the law and regulations governing 
the assignment of disability ratings and effective dates in a 
March 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  The Veteran has been 
accorded a pertinent VA examination.  Further, all relevant 
treatment records adequately identified by the Veteran have 
been obtained and associated with the claims folder.  Neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the Board notes that a July 2004 private treatment 
report shows the Veteran reported being diagnosed with gout 
in 1986.  In February 2008, in accordance with a February 
2008 Board remand, the RO sent the Veteran a letter asking 
him to identify places or physicians from which he received 
treatment for gout in the 1980's.  The Veteran did not 
respond.  The Veteran is responsible for providing pertinent 
evidence in his possession.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) and Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court held that VA's duty to assist is 
not a one-way street and that, if a Veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  It is therefore the Board's conclusion 
that the Veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
his or her entrance into service, or where clear and 
unmistakable evidence (obvious or manifest) demonstrates that 
an injury or disease existed prior thereto, and was not 
aggravated by such service.  38 C.F.R. § 3.304.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).




IV.  Analysis

A.  Gout

The Veteran contends that his gout increased in severity 
during active duty service.  Specifically, the Veteran argues 
that his gout worsened during his period of mobilization from 
January to March 1991.

Initially, the Board notes that while a July 2004 private 
treatment report shows the Veteran reported being diagnosed 
with gout in 1986, the earliest record contained in the 
claims file describing gout is an October 2000 private 
physician's statement, which reflects significant arthritic 
changes in the Veteran's knees as the result of gouty 
attacks.  A permanent physical profile, issued by the Army 
National Guard in November 2000, shows that the Veteran was 
prohibited from running in order to prevent further 
aggravation of his "gouty arthritis."  Medical records 
associated with the physical profile show that the Veteran 
reported frequent gout flare-ups at that time (see November 
2000 Arkansas In State Mobilization Med Form).  Service 
treatment records dated in October 2003 reflect a diagnosis 
of "chronic tophaceous gout," and that the Veteran was 
"not deployable" due to his gout condition.  Subsequent 
records reveal that the Veteran was medically discharged from 
the National Guard in 2004 due to his gout.

The Veteran underwent a pertinent VA examination in August 
2009.  His claims file was reviewed in conjunction with the 
examination.  The examiner noted the October 2003 medical 
board finding that the Veteran was non-deployable as a result 
of his gout.  The Veteran reported being first diagnosed with 
gout around 1989.  He reported gout flare-ups two or three 
times a year, lasting up to a month.  Importantly, he stated 
that he had not noticed any change in the frequency of his 
gout attacks since he first had the problem.

On physical examination, it was noted that the Veteran was 
not currently symptomatic from his gout, but that he has some 
chronic discomfort in his knees, cannot kneel or squat 
without pain, and has come difficulty walking and going up 
and down stairs.  The diagnosis was chronic gouty arthritis. 

Based on the foregoing, the examiner concluded that the 
Veteran's gout had not worsened, or increased in severity 
beyond what would be considered the natural progression of 
the condition, during his active duty service between January 
and March 1991 and October and November 2003.

Upon review of the competent medical evidence of record, the 
Board finds that service connection for gout is not 
warranted.  Although the Veteran contends that his gout 
worsened during active duty service from January to March 
1991, the record is entirely absent of complaints or 
treatment for gout or gout symptoms during that period.  
Further, while the record reflects complaints and treatment 
for gout from October 2000 until discharge in November 2003, 
it clearly and unmistakably existed prior to October 2003, 
and the medical evidence does not reflect an increase in 
severity of this condition during his period of mobilization 
from October to November 2003.  Specifically, medical reports 
dated three years earlier show the Veteran was already 
experiencing frequent gout flare-ups, with significant 
arthritic changes in the knees as a result; there is no 
indication that these flare-ups increased in frequency or 
severity during active duty between October and November 
2003.  In fact, at the August 2009 VA examination, the 
Veteran stated that he had not noticed any change in the 
frequency of his gout attacks since the condition began.  
Likewise, a VA examiner concluded that the Veteran's gout did 
not worsen during his periods of active duty.  

In view of the foregoing, the Board finds that the greater 
weight of the evidence is against the claim; the benefit of 
the doubt doctrine is inapplicable and entitlement to service 
connection for gout is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hypertension

The Veteran also contends that his hypertension was 
aggravated by his active military service.

National Guard Records, dated prior to any mobilization, 
reflect findings and treatment of high blood pressure.  For 
example, the report of a November 1984 periodic medical 
examination reflects blood pressure readings of 148/94 and 
142/98.  Additionally, the report of a January 1989 retention 
examination indicates continuation in the "hypertension 
program."  Although a January 1991 treatment report 
indicates high blood pressure, no blood pressure reading is 
shown.

The following blood pressure readings were recorded between 
February and March 1991 (during the Veteran's first period of 
mobilized service): 120/90, 130/100, 120/68, 110/80, and 
128/90.  Subsequent service records are essentially absent 
for blood pressure readings, other than a July 2003 private 
medical report, which reflects normal blood pressure of 
133/74.

The Veteran underwent a pertinent VA examination in August 
2009.  The examiner noted the elevated blood pressure 
readings prior to, and during, his period of active duty from 
February to March 1991, but noted that there were otherwise 
essentially no medical records reflecting the Veteran's blood 
pressure between 1991 and 2003.  It was further noted that 
the Veteran's blood pressure currently appeared to be 
well-controlled.  The diagnosis was essential hypertension.  

Based on the foregoing, the examiner opined that the 
Veteran's hypertension had not worsened, or increased in 
severity beyond what would be considered the natural 
progression of the condition, during his active duty service 
between January and March 1991 and October and November 2003.

Upon review of the competent medical evidence of record, the 
Board finds that service connection for hypertension is not 
warranted.  Although the record reflects elevated blood 
pressure readings during his period of active service from 
February to March 1991, it also reflects similarly high 
readings prior to that time.  Further, there are no blood 
pressure readings from October to November 2003, which might 
indicate an increase is severity of the Veteran's 
hypertension during his second period of active duty.  In 
view of this evidence, together with the August 2009 VA 
examiner's opinion that the Veteran's hypertension did not 
worsen during his periods of active duty, the Board finds 
that the greater weight of the evidence is against the claim; 
the benefit of the doubt doctrine is inapplicable and 
entitlement to service connection for hypertension on the 
basis of aggravation during service is not warranted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for gout is denied.

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


